DETAILED ACTION
This office action is responsive to communication filed on June 14, 2022.
Response to Arguments
Applicant’s arguments with respect to claims 16 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 10,229,949).

	Consider claim 16, Park et al. teaches:
	A method for manufacturing a photoelectric conversion apparatus (e.g. a backside illuminated image sensor such as shown in figure 6A, column 10, lines 4-8), the method comprising the steps of: 
	forming a trench by etching a semiconductor layer (upper substrate, 210, column 5, lines 11-14, see figures 9K and 9L) from a main surface side of the semiconductor layer (i.e. top side in figures 9K and 9L, column 13, line 54 through column 14, line 8), the semiconductor layer (210) having a pixel region including a photoelectric conversion unit (photodiode, 205, see figure 6A); and 
	embedding a metal material in the trench (i.e. embedding via core 302, figure 9P, column 14, lines 39-50), 
	wherein the trench includes a first trench (i.e. a lower trench as shown in figure 9O) and a second trench that is disposed on the main surface side of the first trench (i.e. the upper trench shown in figure 9O), 
	the first trench (i.e. lower trench) has a first width and extends over a first height in a depth direction of the substrate (210, see figure 9O), 
	the second trench (i.e. upper trench) is wider than the first width (see figure 9O) and extends over a second height in the depth direction which is greater than the first height (see figure 9O), and 
	the second height is greater than the first width (see figure 9O).

	Consider claim 18, and as applied to claim 16 above, Park et al. further teaches that the step of forming the trench includes: 
	a step of forming the second trench (e.g. as shown in figure 9L, column 13, line 54 through column 14, line 8); and 
	a step of forming the first trench on a bottom surface of the second trench (e.g. as shown in figures 9M and 9O, column 14, lines 9-38).

	Consider claim 19, Park et al. teaches:
	A method for manufacturing a photoelectric conversion apparatus (e.g. a backside illuminated image sensor such as shown in figure 6A, column 10, lines 4-8), the method comprising the steps of: 
	forming a trench by etching a semiconductor layer (upper substrate, 210, column 5, lines 11-14, see figures 9K and 9L) from a main surface side of the semiconductor layer (i.e. top side in figures 9K and 9L, column 13, line 54 through column 14, line 8), the semiconductor layer (210) having a pixel region including a photoelectric conversion unit (photodiode, 205, see figure 6A); and 
	embedding a metal material in the trench (i.e. embedding via core 302, figure 9P, column 14, lines 39-50),  
	wherein the trench includes a first trench (i.e. a lower trench as shown in figure 9O) and a second trench that is disposed on the main surface side of the first trench (i.e. the upper trench shown in figure 9O), 
	wherein the step of forming the trench includes: 
	a step of forming the second trench (e.g. as shown in figure 9L, column 13, line 54 through column 14, line 8); and 
	a step of forming the first trench on a bottom surface of the second trench (e.g. as shown in figures 9M and 9O, column 14, lines 9-38), and 
	wherein the height of the second trench (i.e. the upper trench) is greater than the height of the first trench (i.e. the lower trench, see figure 9O).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 10,229,949) in view of Tanida (US 2015/0035100).

	Consider claim 17, and as applied to claim 16 above, Park et al. does not explicitly teach that the step of forming the trench includes a first step of etching the main surface of the semiconductor layer to a width and a depth that are equal to the first width and the first height; and a second step of etching a region including a trench formed in the first step to a width that is equal to the width of the second trench and to a depth that is equal to the second height.
	Tanida similarly teaches a method for manufacturing a photoelectric conversion apparatus, the method comprising the steps of: 
	forming a trench by etching a semiconductor layer (P-type Si layer, 34, paragraph 0058) from a main surface side of the semiconductor layer (i.e. the top side in figures 6A-6C, paragraphs 0063 and 0064), the semiconductor layer (34) having a pixel region including a photoelectric conversion unit (i.e. including the N-type Si region 39, paragraph 0059); and 
	embedding a metal material (light shielding member, 45) in the trench (see figure 6C, paragraphs 0067 and 0068), wherein 
	the trench includes a first trench (51) and a second trench (e.g., 52b) that is disposed on the main surface side of the first trench (see figures 6A-6C, paragraphs 0063 and 0064), 
	the second trench (52b) has a width that is greater than a width of the first trench (i.e. greater than a width of the bottom of the first trench, 51, see figures 6B and 6C), and 
	the second trench (52b) has a height that is greater than the width of the first trench (i.e. greater than the width of the bottom of the first trench, 51, see figures 6B and 6C).
	However, Tanida additionally teaches that the step of forming the trench includes a first step of etching the main surface of the semiconductor layer to a width and a depth that are equal to the width and the first height (see 51 of figure 6A); and a second step of etching a region including a trench formed in the first step to a width that is equal to the width of the second trench (52b) and to a depth that is equal to the second height (see 52b of figures 6A and 6B, paragraphs 0063 and 0064).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the step of forming the trench taught by Park et al. include the first and second steps taught by Tanida as this only involves a simple substitution of one known element (i.e. the trench forming steps taught by Tanida) for another (i.e. the trench forming steps taught by Park et al.) to obtain predictable results such as providing optical isolation (Tanida, paragraph 0013).

Allowable Subject Matter
Claims 1-15 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 1, the prior art of record does not teach nor reasonably suggest a photoelectric conversion apparatus comprising the combination of: a semiconductor layer having a pixel region including a photoelectric conversion unit; and a light-shielding member disposed in the pixel region, wherein the semiconductor layer has a main surface and a trench continuous with the main surface, the main surface including a light-receiving surface of the photoelectric conversion unit, the light-shielding member is disposed in the trench, the light-shielding member includes a first section and a second section that is closer to the main surface than the first section, the first section has a first width and extends over a first height in a depth direction of the substrate, the second section is wider than the first width and extends over a second height in the depth direction which is greater than the first height, and the second height is greater than the first width.

	Claims 2-15 and 20 contain allowable subject matter as depending from or otherwise requiring all of the limitations of an allowed claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696